Title: From James Madison to Edmund Randolph, 21 August 1789
From: Madison, James
To: Randolph, Edmund


My Dear friend
N. Y. Aug. 21. 89.
For a week past the subject of amendts. has exclusively occupied the H. of Reps. Its progress has been exceedingly wearisome not only on account of the diversity of opinions that was to be apprehended, but of the apparent views of some to defeat by delaying a plan short of their wishes, but likely to satisfy a great part of their companions in opposition throughout the Union. It has been absolutely necessary in order to effect any thing, to abbreviate debate, and exclude every proposition of a doubtful & unimportant nature. Had it been my wish to have comprehended every amendt. recommended by Virga. I should have acted from prudence the very part to which I have been led by choice. Two or three contentious additions would even now frustrate the whole project.
The Judiciary bill was put off in favr. of the preceding subject. It was evident that a longer delay of that wd. prevent any decision on it at this Session. A push was therefore made, which did not succeed without strenuous opposition. On Monday the bill will probably be taken up & be pursued to a final question as fast as the nature of the case will allow.
I find on looking over the notes of your introductory discourse in the Convention at Philada. that it is not possible for me to do justice to the substance of it. I am anxious for particular reasons to be furnished with the means of preserving this as well as the other arguments in that body, and must beg that you will make out & forward me the scope of your reasoning. You have your notes I know & from these you can easily deduce the argument on a condensed plan. I make this request with an earnestness wch. will not permit you either to refuse or delay a compliance. Yr. affecly.
J. M Jr
